In an' action by the town against the owner and tenants of certain premises which are in a Residence A district under the town’s Building Zone Ordinance, and which are being used for business purposes, to restrain the defendants from continuing such use and from using the premises for any purpose not permitted in a Residence A district under the ordinance, the defendants appeal from a judgment of the Supreme Court, Nassau County, entered December 4, 1959, upon the decision of the court, after a nonjury trial, granting the injunction against any business use of the premises and against the maintenance and erection of any signs thereon. Defendants asserted a counterclaim for judgment declaring that they have a lawful right to continue using the premises for business purposes. While in its opinion the Special Term stated that the town is entitled to the injunction sought by it and to the dismissal of the defendants’ counterclaim, nevertheless the judgment as entered fails to make any disposition of the counterclaim, unless the grant of the injunction to the town be treated, as it may' in view of the decision, as a dismissal of the counterclaim. Judgment affirmed, with costs. The building on the premises was erected in 1936; it is located slightly less than 200 feet from Northern Boulevard, in Nassau County, in an area zoned in 1947 as a Residence A district. Section 10-b of the 1929 Town Building Zone Ordinance extends a business district for 200 feet from Northern Boulevard only “on” a side street. This means a side street which was in existence when the ordinance was adopted in 1929, and not a side street insta’led by a developer thereafter. Further, said provision applies only to a building which faces or fronts “ on ” the side street, and not to the building *990in question which, for its 96-foot length, faces Northern Boulevard, and whose 27%-foot sides are distant 58 feet from the side streets in question. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., .concur, [24 Misc 2d 393.]